United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
DEPARTMENT OF THE AIR FORCE,
ELLSWORTH AIR FORCE BASE, SD,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Thomas S. Harkins, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-2309
Issued: August 3, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 17, 2009 appellant, through his representative, filed a timely appeal from
the April 20, 2009 merit decision of the Office of Workers’ Compensation Programs. Pursuant
to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a recurrence of disability.
On appeal appellant, through counsel, argues that he established a recurrence of a
disabling condition subsequent to May 10, 2007 causally related to injuries and conditions
sustained as a result of the original employment injury of December 5, 1996.
FACTUAL HISTORY
On December 5, 1996 appellant, then a 43-year-old fire fighter, was sitting in a reclining
chair when the fire alarm went off and he jumped to get the fire truck he was driving that shift.
He noted that at that time he felt a sharp pain in his back, his left leg went numb and he collapsed

on the floor. Appellant indicated that he was helped into the truck so that he could drive. The
Office accepted his claim for herniated lumbar disc L4-5 and authorized surgery. On
December 9, 1996 appellant underwent a left L4-5 microdiscectomy. He returned to work.
On August 15, 2007 appellant filed a notice of recurrence alleging a recurrence of the
December 5, 1996 accepted work injury on May 10, 2007. He stated that, after he returned to
work from his initial injury, he was restricted to light duty for a period of about three months.
Appellant contended that his condition became progressively worse over the last few years due
to a job requirement of heavy lifting. He further indicated that he retired from his federal
employment on December 30, 2006 and that from February 1, 2007 until the filing of the
recurrence claim he had been working as a customer service agent for Northwest Airlines.
In a June 28, 2007 letter, the Office asked appellant to submit further information. In
response appellant submitted documentation and medical reports concerning his initial injury.
He also submitted a June 11, 2007 note from Dr. Gary R. Ott, attending physician, wherein he
indicated that appellant was his patient and that he was unable to work due to an injury until
further notice. Finally, appellant submitted a personal statement dated July 29, 2006 wherein he
alleged that his current disability was directly related to his December 5, 1995 employment
injury. He noted that his primary job at the employing establishment was that of
firefighter/driver/pump operator. Appellant noted that, after he retired on December 30, 2006, he
spent a month relaxing at his home and on February 1, 2007 he started working as a customer
service agent for Northwest Airlines helping customers with tickets. He noted that he resigned
on June 1, 2007 because his back was hurting.
By a September 18, 2007 decision, the Office denied appellant’s claim for a recurrence of
disability.
On October 1, 2007 appellant requested review of the written record by an Office hearing
representative. In an accompanying note, he asked the Office to review the decision about his
back injury. Appellant noted that the injury caused a serious change in the way he lived and
attempted to work. He stated that he could not find an employer who was willing to give him a
job that would allow him to sit and rest.
In further support of his request, appellant submitted a September 25, 2007 note
electronically signed by Dr. Steven K. Goff, a Board-certified physiatrist, indicating that
appellant returned for follow up of his July 24, 2007 visit. Dr. Goff noted that since that visit he
has obtained a magnetic resonance imaging (MRI) scan which showed changes related to
degenerative disc disease, particularly L3-4 level; spinal stenosis with multiple-level disease. He
noted no acute herniations. Dr. Goff opined, “This does represent an extension of degenerative
disc disease that he has been experiencing since the 1990s and represents an extension of the
same medical condition for which he had the lumbar laminectomy. He noted that appellant was
functional at a light sedentary level of activity.
In a January 24, 2008 decision, the hearing representative affirmed the September 18,
2007 decision.

2

On January 15, 2009 appellant, through his attorney, requested reconsideration. In
support of his request, he submitted a May 27, 2008 report by Dr. Brett D. Lawlor, a Boardcertified physiatrist, wherein he indicated that appellant suffered from diffuse lumbosacral pain,
degenerative disc disease of the lumbar spine, spinal stenosis, diffuse low back pain and bilateral
leg pain per his history. In discussing the history of present illness, Dr. Lawlor noted that in
1996 appellant indicated that “he blew out a disc” causing paralysis of the left lower extremity,
had surgery and was able to return to work as the surgery was very successful. He noted that
appellant reinjured himself last fall while working at the airport.
By decision dated April 20, 2009, appellant denied modification of the September 18,
2007 and January 24, 2008 decisions.
LEGAL PRECEDENT
Section 10(x) of the Office’s regulations provide that a recurrence of disability means any
disability to work after an employee has returned to work, caused by a spontaneous change in a
medical condition which had resulted from a previous injury or illness without an intervening
injury or new exposure to the work environment that caused the illness.1 This term also means
an inability to work when a light-duty assignment made specifically to accommodate an
employee’s physical limitations due to his work-related injury or illness is withdrawn (except
when such withdrawal occurs for reason of misconduct, nonperformance of job duties or a
reduction-in-force) or when the physical requirements of such an assignments were altered so
that they exceed his or her established physical limitations.2
A person who claims a recurrence of disability due to an accepted employment-related
injury has the burden to establishing by the weight of the substantial, reliable and probative
evidence that the disability for which he claims compensation is causally related to the accepted
injury. The burden of proof requires that an employee furnish medical evidence from a
physician who, on the basis of a complete and accurate factual and medical history, concludes
that the disabling condition is causally related to the employment injury and supports that
conclusion with sound medical reasoning.3 Where no such rationale is present, medical evidence
is of diminished probative value.4
ANALYSIS
The Office accepted that on December 5, 1996 appellant sustained a work-related
herniated lumbar disc L4-5. Appellant returned to work and continued working until he retired
from his federal employment on December 30, 2006. He proceeded to obtain employment at
Northwest Airlines as a customer service agent on February 1, 2007 a position he resigned on
June 1, 2007.
1

20 C.F.R. § 10.5(x); see Theresa L. Andrews, 55 ECAB 719 (2004).

2

Id.

3

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Nicolea Bruso, 33 ECAB 1138, 1140 (1982).

4

See Ronald C. Hand, 49 ECAB 113 (1957); Michael Stockert, 39 ECAB 1186, 1187-88 (1988).

3

The Board finds that appellant has not established a recurrence of disability causally
related to the December 5, 1996 employment injury. Appellant has not established that he
suffered a spontaneous change in his medical condition which resulted from his previous injury
without an intervening injury or new exposure to the work environment that caused the illness.
He returned to work for the employing establishment and worked until December 30, 2006.
There is a notation by Dr. Lawlor in his May 27, 2008 medical report that appellant reinjured
himself “last fall while working at the airport.” Dr. Lawlor does not establish appellant’s
recurrence claim as he implicated a new injury. Dr. Goff indicated that appellant suffered from
an extension of degenerative disc disease and an extension of the same condition for which he
had a lumbar laminectomy. The conclusion, however, did not provide any rationalized
explanation as to how appellant’s current condition was related to the injury that occurred over
10 years ago, especially in light of the fact that the Office never accepted his claim for
degenerative disc disease. Although Dr. Ott indicated that appellant was unable to work due to
an injury, he provided no details for that injury and did not link his condition to his work injury.
Therefore, the evidence does not establish a spontaneous recurrence of appellant’s accepted
injury of December 5, 1996.
Appellant argues that the position at Northwest Airlines was a light-duty job. There is no
indication that he was assigned to a light-duty job; he chose to work at Northwest after retiring
from the employing establishment. The mere fact that a new position is not as physically
demanding as the position appellant held when injured does not establish that he was working in
a light-duty position. In fact, there is no indication that his position when he returned to work at
the employing establishment was light duty. On his claim form appellant indicated that he was
only on light duty for about three months after his December 5, 1996 employment injury.
Therefore, his argument that he was working in a light-duty position is without merit.
CONCLUSION
The Board finds that appellant has not established that he sustained a recurrence of
disability on May 10, 2007 causally related to his accepted work-related injury of
December 5, 1996.

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated April 20, 2009 is affirmed.
Issued: August 3, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

